         Case 20-01654-dd Doc 14-1 Filed 07/10/20 Entered 07/10/20 11:14:26                                         Desc
                   Notice To File Claim (BNC): Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0420−2                     User: admin                            Date Created: 7/10/2020
Case: 20−01654−dd                        Form ID: 159BNC                        Total: 19


Recipients of Notice of Electronic Filing:
ust         US Trustee's Office         USTPRegion04.CO.ECF@usdoj.gov
aty         Ann U. Bell         drose@droselaw.com
aty         R. Michael Drose          Drose@Droselaw.com
                                                                                                                 TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Norman Eugene Witmer, Jr.        2205 Salem Drive East          Beaufort, SC 29902
jdb         Alicia Sheppard Witmer       2205 Salem Drive East          Beaufort, SC 29902
tr          Kevin Campbell       PO Box 684         Mount Pleasant, SC 29465
543831387 455 Katy Fort Bend Rd LLC           4950 Terminal St         Bellaire TX 77401
543831388 Beaufort County Treasurer         PO Drawer 487          Beaufort SC 29901−0487
543831389 CarMax          12800 Tuckahoe Creek Pkwy           Richmond VA 23238
543831390 Chase Bank         PO Box 15129          Wilmington DE 19850
543831391 Child Support Enforcement Division         Department of Social Services         PO Box 1469       Columbia SC
            29202−1469
543831392 Coastal Carolina Medical Center         1000 Medical Center Drive         Hardeeville SC 29927
543831393 Comcast Business         PO Box 63407          North Charleston SC 29419
543831394 Enclave Properties       4950 Terminal St.         Bellaire TX 77401
543831395 Freedom Mortgage          907 Pleasant Valley Avenue          Mount Laurel NJ 08054
543831396 Kathryn Gilmer         Fenwick Village Dr.         Savannah GA 31419
543831397 Little Land Play Gym         13776 N. Hwy 183, Ste 107          Austin TX 78750
543831398 People Fund         2921 E. 17th St. Bldg D, Ste 1       Austin TX 78702
543831399 SC Department of Revenue          Taxable Processing Center          PO Box 101100        Columbia SC 29211
                                                                                                                TOTAL: 16
